DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 1-10 have been examined in this application. 
The information disclosure statements (IDS) submitted have been considered.

Claim Objections
The claims contain multiple grammatical issues, including capitalization issues, spelling issues, and grammatical usage issues. A review of the claims and corrections is required. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 4 depends from claim 2, which depends on claim 1; independent claim 1. Claim 4 is separated by claim 3, which does not also depend from claims 2 or 1. 
Claims 4, 6-7 depend from claim 2, which is dependent from claim 1 directed to a system. On the other hand, claims 6 and 7 recite “[the] method according to claim 4.” The claims should instead recite the same pre-amble as claims 2 or 1. 

Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the off-chain system is configured to automatically perform an off-chain comparison…” and “decide whether the behavior of the original and new smart contracts identical or differ…” Emphasis added.
The Specification does not disclose how such automatic function is carried out. The automation of anything requires a first manual action. For instant, in order to automatically upload funds to perform a transaction, a user must first manually initiate the transaction. In the instant claims, the Specification does not provide support for how the comparison is done automatically nor does the Specification provide support for what causes the comparison to be carried out automatically. 
Furthermore, the Specification merely states what the claims recite regarding the decision limitation regarding the behavior of the smart contracts. It is not clear to one of ordinary skill in the art how the decision element is carried out or what influences the decision of what the system does in light of the comparison of the contracts. 
As a result, the claim and all dependent claims are rejected. 

Per claim 5, the claim recites “wherein the off-chain computer system fetches the state of the blockchain computer system by utilizing capabilities of blockchain implementations to read the state of the blockchain computer system at a given address at a given time, thereby enabling the off-chain computer system to reproduce the state of the blockchain computer system when the desired transaction was executed.” Emphasis added.
The claim contains multiple issues. Primarily the claim recites fetching the state of the blockchain… using capabilities of blockchain implementations…
It is not known how the fetching is carried out by the off-chain computer system. It is also not known how the off-chain computer system is able to perform said fetching using capabilities of blockchain implementations. The Specification is devoid of any clear support of how the claim is carried out. 
As a result, the claim is rejected.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite “the blockchain system;” there is insufficient basis in the claim for the claimed limitation. The claims previously recite a blockchain computer system. It is not clear whether “the blockchain system” is referring to the “blockchain computer system” or a different blockchain system. 
Claims 1-9 recite “the off-chain system;” there is insufficient basis in the claim for the claimed limitation. The claims recite “an off-chain computer system.” It is not clear whether “the off-chain system” is referring to the “off-chain computer system” or a different system. The remainder of the claims use the terms “off chain system” and “off-chain computer system,” resulting in the claims being ambiguous. 
	Amending the claims to capture the proper antecedent basis for the recited elements at issue would overcome the rejections. 
	For purposes of examination, any teaching of a single system will be determined as reading on the claim limitations. 

Per claim 4, the claim recites all of the limitations which are already recited in claim 1. It is thus not clear whether the retrieval of transaction data, identifying of the base path, simulating a transaction, and deciding before generating an insight are different or the same as the claim limitations carried out already in claim 1. 
	The claim along with all dependent claims are rejected. 
	Any teaching of claim 1 will be determined as reading on claim 4. 
Per claim 8, the claim recites “the two contracts,” and “the smart contracts.” There is insufficient antecedent basis in the claims for the limitations.  
Per claim 8, the claim recites additional ambiguous issues, which include reciting that “two smart contracts” are compared “over a great number of transactions.” The claims from which claim 8 dependent are directed to transaction histories being used not “great number of transactions” and the claims also are based on comparing an original contract and a new smart contract; not “two smart contracts.” As a result, the claim is ambiguous. Any teaching of the same transactions used in claim 3 to determine a comparison between two contracts will be determined as reading on the claim limitations. The claim is rejected. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-10 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea of determining whether a transaction conforms to contractual agreements by comparing data without significantly more.
The abstract idea is categorized under certain methods of organizing human activity, for example, fundamental economic principles including commercial interactions including business relations. The use of previous transaction data to compare an old contract with a new contract to determine whether the contracts differ in order to provide an output or insight perfectly defines business relations. If the contracts are determined to be different based on the comparison carried out, then the transaction would potentially be voided; resulting in a negative business relation. Such comparison to determine an insight or output decision regarding a transaction involving contracts is based on using business relations that are fundamental economic principles in business.  
Claim 1 recites, in pertinent part:
A system comprising: 
A… system that hosts an original… contract and stores and maintains a [database]; and
An… system that is not part of the [first] system and does not store or maintain the…  [database], the… system is configured to automatically perform… [a] comparison between the behavior of the original… contract and a new… contract;
Wherein the… system… is configured to retrieve transaction data together with the original… contract from the… [database] of the… system, to identify at least one base path of the original… contract and accordingly to create a base path that includes an initial state of an original transaction of the identified base path, to simulate a transaction using the initial state of the original transaction of the identified base path, but with instructions of the new… contract, to decide whether the behavior of the original and new… contracts identical or differ, and accordingly to generate an insight.

The judicial exception is not integrated into a practical application. Claims 1 and 3 recite the following additional elements: blockchain computer system, blockchain ledger, off-chain computer system, smart contract, new smart contract, at least one application, non-transitory computer-readable medium, instructions, and at least one processor.
The additional elements are recited at a high level of generality and merely automate or execute the abstract idea. Each of the additional elements / limitations in combination are no more than mere instructions to apply the exception using generic computer components, which perform functions of sending and receiving data, analyzing data, generating / simulating data, and causing a result based on comparing/analyzing the data. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims include additional elements such as a memory storing data and applications, one or more processors, a communications path, performing memory reads from a memory address, and  attempting to calculate the value at said memory address. However, such additional elements fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. If the additional elements are combined together with claim 1, for instance, and recited in a clear unambiguous manner, the claim limitations as a whole could result in a practical application. 
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature to Cook et al. (“DappGuard: Active Monitoring and Defense for Solidity Smart Contracts”) herein referred to as “cook,” in view of U.S. Patent Application Publication 2014/0373158 to Hay et al. (“Hey”). 

Per claims 1, 3, and 10, Cook teaches all of the following limitations:

A system, comprising: A blockchain computer system that hosts an original smart contract and stores and maintains a blockchain ledger (section 4.2 System and Goals); 
and An off-chain computer system that is not part of the blockchain system and does not store or maintain the blockchain ledger, the off-chain system is configured to automatically perform an off-chain comparison between the behavior of the original smart contract and a new smart contract [the system is not part of determining or validating a blockchain ledger, the system merely analyzes contracts and determines  (section 4.2, testnet section 3.3.1); 
Wherein the off-chain computer system having at least one application that is configured to retrieve transaction data together with the original smart contract from the blockchain ledger of the blockchain computer system, to identify at least one base path of the original smart contract and accordingly to create a base path that includes an initial state of an original transaction of the identified base path, to simulate a transaction […], to decide whether the behavior of the original and new smart contracts identical or differ, and accordingly to generate an insight [simulation of a transaction can be carried out using test contracts to determine whether any fraudulent or issues are present with the contract that is the latest contract. A determination is made ahead of time to allow a decision to be made and reduce fraud/vulnerabilities. Historical data is actually used in conjunction with a base paths detector module] (sections 3.3, 3.3.1, 4.2, 4.3.1 and 4.3.2).

Although Cook teaches simulating a transaction based on previous transaction data and comparing contract information in order to determine a outcome such as determining whether a vulnerability has occurred, Cook does not explicitly teach simulating a transaction “…using the initial state of the original transaction of the identified base path, but with instructions of the new smart contract…”
	Hey teaches “…using the initial state of the original transaction of the identified base path, but with instructions of the new smart contract…” [Paragraphs 0020-0023].
	It would have been obvious to one of ordinary skill in the are before the effective filing date to combine the teachings of Cook, which teaches using transaction data and simulating a transaction in order to determine a outcome of a transaction based on smart contracts, to include the teachings of Hey to explicitly teach specifying the type of input / using the initial state of the original transaction” and adapting the selected test or attack to include new contract parameters or information about a transaction before outputting a result of what occurs as a result of the simulated transaction in motivation of increasing security measures. 

Per claim 2, Although Cook teaches using a computer to carry out the test transactions using the parameters in order to determine fraud, Cook does not explicitly disclose that in which the off-chain computer system is implemented by using one or more processors, a memory and one or more persistent storage devices that allow the off-chain computer system to store data and host one or more applications and communicate with the blockchain computer system over a communications path and interact with the blockchain ledger in order to reproduce a transaction's execution by the off-chain computer system.
	Hay teaches in which the off-chain computer system is implemented by using one or more processors, a memory and one or more persistent storage devices that allow the off-chain computer system to store data and host one or more applications and communicate with the blockchain computer system over a communications path and interact with the blockchain ledger in order to reproduce a transaction's execution by the off-chain computer system [Paragraphs 0011-0013].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cook, to include the teachings of Hay to explicitly disclose that in order to perform the testing of the transaction off-chain based on contract comparisons requires the use of a computer comprising the associated structure and means to communicate over any communications medium in motivation of allowing the determination of whether the contracts are similar or not. 
Per claim 4, as noted above, the claim recites exactly what is already claimed in claim 1. As a result, the combination of Cook in view of hey teach the claimed limitations.
	Cook teaches wherein the comparison comprising: retrieving, by the off-chain computer system, transaction data together with the original smart contract from the blockchain ledger of the blockchain computer system; identifying, by the off-chain computer system, at least one base path of the original smart contract and accordingly creating a base path that includes an initial state of an original transaction of the identified base path; simulating, by the off-chain computer system, a transaction […]; and deciding, by the off-chain computer system, whether the original smart contact and the new smart contract are identical or differ in their behavior, and accordingly generating an insight [sections 3.3, 3.3.1, 4.2, 4.3.1 and 4.3.2].

Although Cook teaches simulating a transaction based on previous transaction data and comparing contract information in order to determine a outcome such as determining whether a vulnerability has occurred, Cook does not explicitly teach simulating a transaction “…using the initial state of the original transaction of the identified base path, but with instructions of the new smart contract…”
	Hey teaches “…using the initial state of the original transaction of the identified base path, but with instructions of the new smart contract…” [Paragraphs 0020-0023].
	It would have been obvious to one of ordinary skill in the are before the effective filing date to combine the teachings of Cook, which teaches using transaction data and simulating a transaction in order to determine a outcome of a transaction based on smart contracts, to include the teachings of Hey to explicitly teach specifying the type of input / using the initial state of the original transaction” and adapting the selected test or attack to include new contract parameters or information about a transaction before outputting a result of what occurs as a result of the simulated transaction in motivation of increasing security measures. 

Per claim 5, Cook teaches wherein the off-chain computer system fetches the state of the blockchain computer system by utilizing capabilities of blockchain implementations to read the state of the blockchain computer system at a given address at a given time, thereby enabling the off-chain computer system to reproduce the state of the blockchain computer system when the desired transaction was executed [Section 1.1, 3.2 – 3.3.2].

Per claim 6, Cook teaches further comprising handling new reads in case the new smart contract performs memory reads from a memory address that the off- chain computer system does not have in the created base path, the off-chain computer system indicating the two contracts are different in the context of this specific transaction, ending the simulation, and concluding the transactions are 'very' different (rule engine can be utilized to set any type of rule to analyze a transaction based on the path created and determine vulnerability between transactions involving the contracts) [Section 4.3].

Per claim 7, Cook teaches further comprising handling new reads in case the new smart contract performs memory reads from a memory address that the off- chain computer system does not have in the created base path, the off-chain computer system: attempting to calculate the value at said memory address when the transaction executed originally (user information or address is used to simulate the transaction assessment) [Sections 3.2.1, 3.3.2, and  4.3].

Per claim 8, Cook teaches further comprising comparing the behaviors of two smart contracts over a great number of transactions, wherein for each transaction, the off-chain computer system determines how different the behaviors of the two contracts were in the context of that transaction, and accordingly classifying the smart contracts into categories that is used to describe how different the contracts are under the specific context of that transaction (classifying the transaction attacks ) [Section 4.2, 4.3.2].

Per claim 9, Cook teaches wherein using the results of many transactions, the off-chain computer system determines how different the smart contracts are in a wider context of many transactions [Sections 3.3, 3.3.1, 4.2, and 4.3.2].
It is obvious to utilize as many transactions as possible, although comparing simply previous transaction with simulated transactions would result in a determination of a outcome between a previous contract and a new smart contract. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        09/30/2022